Fourth Court of Appeals
                               San Antonio, Texas
                                     August 21, 2019

                                   No. 04-19-00424-CR

                                    Steven ROBLES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR7479
                    Honorable Catherine Torres-Stahl, Judge Presiding

                                         ORDER

      This appeal is DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on August 21, 2019.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court